Citation Nr: 0900225	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  07-20 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran had verified active duty from February 1979 to 
July 1991, and unverified prior active service totaling more 
than seven years and six months.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

In August 2008, the veteran, sitting at the RO, testified 
during a hearing conducted via videoconference with the 
undersigned, sitting at the Board's main office in 
Washington, D.C.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for PTSD.  Service 
connection for PTSD currently requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2008).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  In Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the veteran in that case, who had a non-combat military 
occupational specialty (MOS), claimed that he was exposed to 
rocket attacks while stationed at Da Nang.  Records for the 
veteran's unit corroborated the veteran's assertion that 
enemy rocket attacks occurred during the time he was 
stationed at Da Nang, but did not document his personal 
participation. The U.S. Court of Appeals for Veterans Claims 
(Court) in that case determined that the veteran's presence 
with his unit at the time the attacks occurred corroborated 
his statement that he experienced such attacks personally.  
Citing Suozzi v. Brown, 10 Vet. App. 307 (1997), the Court 
concluded that the Board erred in interpreting the 
corroboration requirement too narrowly by requiring the 
veteran to corroborate his actual proximity to and 
participation in the rocket attacks on Da Nang.  Id. at 128- 
29.

The veteran contends that he currently has PTSD as a result 
of exposure to several in-service stressors, including taking 
sniper fire while landing in Granada, and coming across 
bloody dead Cuban soldiers in a communications shack in 
approximately October or November 1983.

During his August 2008 hearing, the veteran testified that 
between October and December 1983, during Operation Urgent 
Fury, he was the operations sergeant for the 20th Signal 
Battalion Forward Communication Zone with the mission to 
provide communications to the 82nd Commander, the 18th 
Airborne Commander and all the U.S. Forces.  He was also to 
work on the signal channel tactical satellite communications 
back to the 18th Airborne Corps in North Carolina.  He first 
landed in Grenada on October 28, 1983, three days after the 
invasion.  He testified that his plane took sniper fire as it 
was landing and he had to move to the east side of the runway 
and take cover.  The runway was still somewhat hostile and 
his mission was to put in communications.  The initial 
assault semi-secured the runway, except for the erratic 
sniper firing and Cubans that evaded the invasion from both 
ends of the island.  Inside an old radio shack near the 
airfield where he had to put in communications, the veteran 
came across several Cuban troops that were killed.  There was 
a great deal of blood in the building and an odor.  The 
veteran stated that the coordinator during his time in 
Grenada was Colonel S., who directed his activities there.  

Additionally, the veteran testified that he first noticed 
that he had psychological issues a few years after being 
Grenada, including increased drinking, loss of interest in 
things he used to love to do, and increased anxiety, and was 
diagnosed with PTSD in approximately 1998 or 1999.  The 
veteran also testified that he was not exposed to any other 
traumatic events since separation from service that could 
have caused his PTSD. 

The veteran's service personnel records, while not reflecting 
his time in Grenada in his Record of Assignment, contain 
notations that he served "Duty in imminent danger pay area 
Grenada" and reflect that he received the Army Commendation 
Medal and the Armed Forces Expeditionary Medal for his 
service during Operation Urgent Fury in Grenada.  Thus, the 
Board concedes that the veteran served as a part of Operation 
Urgent Fury in Grenada.  

In a September 2006 response to the RO's inquiry regarding 
verification of the veteran's alleged stressors, the U.S. 
Army and Joint Services Records Research Center (JSRRC) was 
unable to confirm that the veteran's unit was in combat or 
that he was deployed with the unit.

However, in August 2008, the veteran submitted an electronic 
message to him from Lieutenant Colonel F.G. S. (Ret.), to the 
effect that the purpose of the correspondence was to 
substantiate the veteran's "combat participation in 
Operation Urgent Fury in October 1983."  The statement 
indicates that the veteran arrived in Grenada on October 28, 
1983 with the forward element of XVIII Airborne Corps, 
describes the officer's and the veteran's responsibilities, 
and states that they had frequent contact as they worked 
together to ensure that adequate communications were 
maintained for deployed U.S. elements.  

The evidence required to support the occurrence of an in-
service stressor for PTSD varies "depending on whether or not 
the veteran was 'engaged in combat with the enemy'. . . . 
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Requisite additional evidence may be obtained from 
sources other than the veteran's service medical records.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 
F.3d 228 (Fed. Cir. 1997) (table); see also Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. 
App. 283 (1994); Zarycki v. Brown, 6 Vet. App. at 98.

Here, the veteran's service personnel records show that he 
had duty in a danger pay area in Grenada, he testified 
regarding his alleged stressors during Operation Urgent Fury, 
and he submitted an electronic statement from an officer with 
whom he served, to corroborate his combat participation and 
the time he arrived in Grenada (within three days of the 
initial invasion).  The Board finds the veteran's testimony 
credible and he has provided a lay statement to support his 
report of participation in the combat in Grenada.  As such, 
the Board will accord the veteran the benefit of the doubt 
and conclude that the supporting evidence of his claimed 
stressors is credible.  Therefore, the Board accepts the 
existence of the veteran's in-service stressors.

The next question presented is whether a stressor such as 
reported by the veteran is clinically considered to be of 
sufficient severity to warrant a valid diagnosis of PTSD, 
consistent with the diagnostic criteria in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, 4th ed. (1994) (DSM-IV).  See Cohen v. 
Brown, 10 Vet. App. 128 (1997).

VA medical records, from the VA medical facility (VAMC) in 
Fayetteville, North Carolina, dated from September 2004 to 
March 2006, include diagnoses of PTSD.  

Here, the record does not include a VA examination of either 
the veteran's claimed PTSD, nor does it indicate that a PTSD 
diagnosis has been made pursuant to DSM-IV on the basis of a 
verified history of the veteran's in-service stressors.  See, 
e.g., West v. Brown, 7 Vet. App. 70, 77-78 (1994).  As a 
result, the Board is of the opinion that the veteran should 
be afforded a VA examination to determine the etiology of any 
such claimed disorder found to be present.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the National 
Personnel Records Center, the Department of 
the Army, and any other appropriate state 
and federal agency to verify the exact 
dates of the veteran's active service prior 
to February 1979.  If the requested 
information is unavailable, a note to that 
effect should be placed in the file, and 
the veteran and his representative so 
notified in writing. 

2.  The RO/AMC should obtain all VA medical 
records regarding the veteran's treatment 
for the period from March 2006 to the 
present, plus any additional private 
records identified by him.  If any records 
are unavailable, a note to that effect 
should be placed in the files file, and the 
veteran and his representative so advised 
in writing.

2.  Then, the RO should schedule the 
veteran for an examination by a VA 
psychiatrist experienced in evaluating 
post-traumatic stress disorders, to 
determine the etiology of any psychiatric 
disorder(s) found to be present.  All 
indicated tests and studies should be 
accomplished and all clinical findings 
reported in detail.

a)  The examiner is advised that the 
veteran served in Grenada during 
Operation Urgent Fury, from October to 
December 1983, and maintains that he was 
exposed to hostile mortar and sniper fire 
and saw the bodies of dead soldiers at an 
airfield.

b)  The examiner should elicit as much 
detail as possible from the veteran as to 
such claimed stressors, e.g., locations, 
dates, and identities of individuals 
involved. Then, the examiner should 
consider the veteran's alleged in-service 
stressors for the purpose of determining 
whether such stressors were severe enough 
to have caused the current psychiatric 
symptoms, and whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied by the in-service 
stressors.  The diagnosis should conform 
to the psychiatric nomenclature and 
diagnostic criteria contained in DSM-IV.

c)  If the veteran is found to have PTSD, 
the examiner is requested to identify the 
diagnostic criteria, including the 
specific stressor or stressors supporting 
the diagnosis.  If PTSD is diagnosed, the 
examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (i.e., a likelihood of 50 
percent or more) that any currently 
diagnosed PTSD is a result of service or 
whether such an etiology or relationship 
is unlikely (i.e., less than a 50-50 
probability).  The diagnosis should 
conform to the psychiatric nomenclature 
and diagnostic criteria contained in the 
DSM-IV.

d)  If the veteran is found to have a 
psychiatric disorder other than PTSD, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (i.e., a likelihood of 50 
percent or more) that any currently 
diagnosed psychiatric disorder is 
causally related to military service, or 
whether such a causation or relationship 
is unlikely (i.e., less than a 50-50 
probability).

e)  A complete rationale should be 
provided for any opinion offered.  The 
veteran's claims files must be made 
available to the examiner in conjunction 
with the examination, and the examination 
report should indicate if veteran's 
medical records were reviewed.

NOTE: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it.

3.  Thereafter, the RO/AMC should readjudicate the 
veteran's claim for service connection for PTSD.  If the 
benefits sought on appeal remain denied, the veteran and 
his representative should be provided with a 
supplemental statement of the case (SSOC).  The SSOC 
should contain notice of all relevant actions taken on 
the claims, to include a summary of the evidence and 
applicable law and regulations considered pertinent to 
the issues currently on appeal since the June 2007 
statement of the case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




